Citation Nr: 0020776	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-39 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
hips.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for right breast lumps.

4.  Entitlement to service connection for chronic 
cardiovascular disability, claimed as irregular heart beat.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to April 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) St. 
Petersburg Regional Office (RO) rating decisions which in 
December 1995 denied service connection for bursitis of the 
hips and chronic headaches (including migraine), and in 
August 1996 denied service connection for tinnitus, irregular 
heart beat, and right breast lumps.  


FINDINGS OF FACT

1.  There is a current medical diagnosis of chronic bursitis 
of both hips, and the evidence indicates that such disability 
is likely to have developed during the veteran's period of 
active service.

2.  There is a current medical diagnosis of migraine 
headaches, and the evidence indicates that such disability is 
likely to have developed during the veteran's period of 
active service.

3.  The medical evidence shows a post-surgical scar at the 
veteran's right breast (from in-service surgery); the 
evidence indicates that recurrent right breast lumps and 
masses were initially shown in service.

4.  There is no current medical diagnosis of chronic 
cardiovascular disability, and the evidence shows that sinus 
arrhythmia is neither a chronic disease nor a sign of chronic 
disease.  

5.  Tinnitus was not evident in service or for many years 
thereafter, and competent medical evidence does not show that 
the veteran's subjectively perceived tinnitus is linked to 
service or any incident occurring therein.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, her bilateral hip bursitis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991).

2.  Resolving the benefit of the doubt in the veteran's 
favor, her migraine headaches were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, her right breast lumps, including right breast post-
surgical scar, were incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for chronic cardiovascular disability, 
claimed as irregular heart beat.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran has not presented a well-grounded claim of 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  

Service connection may also be allowed on a presumptive basis 
for arthritis and cardiovascular-renal diseases, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Appeals for Veterans Claims (the 
Court) indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124 (1993).  The Court established the 
following rules regarding claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report of 
history of frequent or severe headaches on service entrance 
medical examination in August 1984; on examination, it was 
indicated that she experienced migraine-type headaches from 
December 1983 to March 1984 from taking birth control pills, 
but she had no headaches prior to taking the pill or after 
stopping it.  In December 1984, she complained of headaches 
associated with nausea, photophobia, and right temporal pain; 
clinical assessment on examination was migraine headaches 
(examination of the cardiovascular system showed no 
abnormality).  On several occasions in January 1985, she 
sought medical treatment (including emergency room visit) for 
severe headaches and a syncopal episode and, on examination 
on January 2, 1985, she noted that she had migraine for 7 
years; neurological examinations performed in conjunction 
with the treatment did not show objective evidence of 
impairment.  

The veteran's service medical records reveal that she 
sprained her left hip  in December 1984 and, on medical 
examination, status post sacroiliac inversion sprain and left 
trochantin bursitis were diagnosed.  In March 1985, she was 
involved in a motorcycle accident (with loss of 
consciousness) resulting in right thigh pain and hematoma; on 
examination following the accident (including X-ray studies), 
there was no evidence of acute bone or joint injury, or 
cardiopulmonary abnormality.  In July 1985, she was involved 
in a motor vehicle accident, sustaining injury to the 
forehead.  

The service medical records show that the veteran experienced 
right breast pain in November 1985, reportedly from a 
lump/mass that she detected at the breast; surgical biopsy 
was performed (but a biopsy report is not of record) and the 
mass was incised and drained; on follow-up examination later 
in November 1985, she indicated that she felt "fine," but 
her heart was noted to have been beating fast; on 
examination, the suture site (at the right breast) was dry 
and clean, and showed no evidence of erythema or drainage.  A 
February 1985 (unconfirmed) electrocardiogram (ECG) study 
showed normal sinus rhythm with sinus arrhythmia, and the 
study was reported as "normal."  On examination in February 
1986, it was noted that she had fibrous scarring at the right 
breast.

The veteran's military occupational specialty was military 
policewoman.

In an October 1995 letter, R. Berry, M.D., indicated that he 
examined the veteran in October 1995.  He stated that she had 
recurrent migraine-type headaches for the past 9 1/2 years, 
occurring about every 3-4 weeks.  Reportedly, she also 
experienced intermittent right hip pain since active service 
and was diagnosed with right hip bursitis while in the 
service.  

Private medical records from September 1986 to April 1996 
document intermittent treatment for various symptoms and 
impairment including recurrent headaches (first documented in 
December 1986) and hips pain, and evidence the presence of 
lumps/masses at the veteran's right breast (substantiated by 
clinical study in November 1992).  In September 1986, she 
indicated that she may have had a history of heart disease 
and heart murmur but, on examination, the heart rate was 
normal and without a murmur.  In May 1994, she reported 
experiencing heart "skipping" and "heaviness" in chest, 
noting that she experienced such symptoms "for a very long 
time;" on examination, there was no evidence of any 
abnormality or impairment involving the cardiovascular 
system, but ECG study showed sinus arrhythmia.  

At a March 1997 RO hearing, the veteran testified that she 
experienced symptoms and impairment involving her hips, the 
right breast, irregular heart beat, tinnitus (ringing in the 
ears), and migraine headaches since active service, noting 
that she treated the symptoms of pain with over the counter 
pain medication.  With regard to her headaches/migraine, she 
testified that she experienced recurrent headaches for a 
period of a few months prior to active service when she was 
taking birth control pills during pregnancy (as she did not 
know that she was pregnant); reportedly, the headaches 
stopped after she discontinued taking birth control pills 
and, at the time of service entrance, she no longer 
experienced recurrent headaches.  The headaches which she 
began to experience while on active duty were different from 
those before the service and were associated with dizziness, 
nausea, photophobia, and sensitivity to noise.  

A photocopy of a page from the Merck Manual referable to 
sinus arrhythmia, (contained in the claims folder) indicates 
that "sinus arrhythmia" consists of alternating (increasing 
and decreasing) heart rate; it is neither a disease nor a 
sign of a disease and does not require any remedial measures.

On VA audiological examination in July 1997, the veteran 
reported experiencing tinnitus for a "few" years, noting 
that she had "significant" noise exposure during active 
service (primarily from artillery fire); she also reported 
having been involved in 3 serious motor vehicle accidents 
resulting in head injuries while in the service.  On 
examination, there was no objective evidence of impairment, 
and subjective tinnitus (of two different audiologic types) 
was diagnosed.  

On VA orthopedic examinations in June and October 1997, the 
veteran reported having experienced recurrent pain and 
impairment involving both hips since active service, noting 
that she sustained multiple minor injuries and trauma to the 
hips while in the service.  On examinations, X-ray study of 
the hips showed no evidence of bony abnormality or 
degenerative arthritis.  Chronic, bilateral greater 
trochanter bursitis was diagnosed.  

On VA mammary examinations in July and October 1997, the 
veteran reported having noticed recurrent right breast lumps 
and masses since active service, noting that she underwent 
surgery to remove a lump while on active duty.  On 
examination, a well-healed scar was noted at the right 
breast, and there was evidence of a possible small 
fibrocystic area.  In July 1997, normal (right) breast at 
this time, with history of previous abscess and possible 
recurrent cystic structures in the area of the scar was 
diagnosed.  In October 1997, normal (right) breast at this 
time, with history of previous abscess and recurrent pain, 
was diagnosed.

On VA neurological examinations in June and October 1997, the 
veteran reported having experienced recurrent headaches 
(associated with photophobia, nausea, and occasional 
vomiting) since her pregnancy in 1984.  Neurological 
examination on each occasion was reported as "entirely 
normal;" in June 1997, migraine without aura was diagnosed 
and, in October 1997, migraine headaches were diagnosed.  

On VA cardiovascular examinations in July and October 1997, 
the veteran reported a history of sinus arrhythmia (described 
as irregular heart beat productive of "strange" sensation) 
but denied receiving treatment therefor or using medication.  
Medical examination showed no impairment but ECG study in 
July was reported as "abnormal" (showing normal sinus 
rhythm with sinus arrhythmia, non-specific "ST" 
abnormality, and "artifacts [were] present").  Normal sinus 
rhythm with sinus arrhythmia, and hyperlipidemia were 
diagnosed.  On examination in October, the ECG study was 
reported as normal, and sinus arrhythmia "on and off" was 
diagnosed.

At a May 2000 Travel Board hearing, the veteran testified 
that she experienced recurrent pain an impairment involving 
her hips since injuries and trauma in active service.  With 
regard to the claimed migraine, she indicated that, shortly 
prior to entering the service, she became pregnant but 
continued to take her birth control pills because she did not 
know that she was pregnant; this apparently resulted in 
recurrent headaches; with the early termination of her 
pregnancy, the headaches stopped as well.  She again started 
experiencing recurrent migraine-type headaches while in the 
service and continued to experience them thereafter.  She 
indicated that she was involved in a motor vehicle accident 
during service, sustaining head trauma, and believed that her 
recurrent headaches may also stem from such trauma.  
Regarding her right breast lumps, she testified that a lump 
was initially evident and treated during active service, and 
that it continued to reoccur over the years since service 
separation.  She testified that she had an irregular heart 
beat since active service, noting that the presence of such 
irregular beat was substantiated by ECG studies of record.  
With regard to the claimed tinnitus, she indicated that it 
had its onset during active service (and she continued to 
experience it over the years thereafter), but she denied 
having sought medical attention therefor while in service or 
at any time since separation from service.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for bilateral hip bursitis, 
migraine headaches, and right breast lump including post-
surgical scarring.  With regard to the disability involving 
her hips, the veteran's contention regarding recurrent 
bilateral hip pain and impairment since active service is 
supported by the entirety of the evidence of record: her 
service medical records reveal treatment for symptoms and 
impairment involving each hip due to in-service injury; post-
service medical evidence documents treatment for pain and 
impairment involving both hips; on VA orthopedic examinations 
in June and October 1997, chronic bilateral hip bursitis was 
diagnosed.  Thus, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that her current bilateral 
hip bursitis developed during active service.  38 C.F.R. 
§ 3.102 (1999).

With regard to the veteran's migraine disability, although 
she reported, on service entrance medical examination in 
August 1984, that she experienced symptoms of recurrent, 
severe migraine-type headaches for a period of a few months 
while taking birth control pills prior service, chronic 
headaches/migraine disability was not diagnosed on 
examination; on examination, it was indicated that the 
headaches stopped after she stopped taking birth control 
pills in March 1984; there is no competent medical evidence 
(other than the veteran's own lay reports of history) 
affirmatively showing that she had a chronic headaches 
disability prior to active service or at the time of service 
entrance.  See Crowe, 7 Vet. App. at 245.  During active 
service, the veteran received intermittent medical treatment, 
including emergency room visit, due to severe headaches 
associated with nausea, vomiting, dizziness, syncope, and 
photophobia; she received intermittent treatment for chronic 
headaches since December 1986 (within a few months after 
separation from service), and migraine was diagnosed on VA 
neurological examinations in June and October 1997.  Thus, 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that her current migraine headaches developed 
during active service.  38 C.F.R. § 3.102.

With regard to the claimed right breast lumps, the veteran's 
service medical records show treatment, including by surgical 
incision and drainage, for a lump at that breast.  Over the 
years since separation from service, she is shown to have 
experienced reoccurrence of right breast lumps and masses; on 
VA medical examinations in July and October 1997, post-
surgical scar was shown at the right breast.  Finally, a 
fibrocystic area was noted at the right breast on VA 
examination in July 1997, and recurrent cystic structure in 
the are of the right breast scar was diagnosed.  Accordingly, 
resolving the benefit of any doubt in the veteran's favor, 
the Board finds that her right breast lump and scarring are 
linked to her active service period.  38 C.F.R. § 3.102.

Based on the totality of the evidence of record, as discussed 
above, the Board finds that the claims of service connection 
for chronic cardiovascular disability, claimed as irregular 
heart beat, and tinnitus are not well grounded.  With regard 
to the claimed tinnitus, the evidence of record does not show 
that it was evident during service or for many years 
thereafter, and there is no indication that the veteran was 
exposed to excessive noise or sustained acoustic trauma in 
service (her military occupational specialty was military 
policewoman); although her service medical records show that 
she sustained head trauma on more than one occasion during 
service, there is no indication that such trauma resulted in 
any tinnitus.  The first post-service clinical evidence 
suggesting the presence of tinnitus is dated in 1997 
(consisting of VA audiological examination report), more than 
10 years after separation from service.  Moreover, although 
the veteran indicated at her personal hearings that the 
tinnitus had its onset as a result of noise exposure in 
service, she was unable to provide any specific information 
regarding the time or circumstances of its onset.  On VA 
audiological examination in July 1997, there was no 
objectively demonstrable impairment suggestive of tinnitus; 
while subjective tinnitus was diagnosed, the examiner did not 
suggest that it was in any way related to veteran's active 
service period or any incident occurring therein.

With regard to the claimed chronic cardiovascular disability, 
claimed as irregular heart beat, although sinus arrhythmia 
(irregular heart beat) was shown by ECG studies during active 
service and thereafter, sinus arrhythmia is neither a disease 
nor a sign of a disease, and it does not require any remedial 
measures (see photocopy of Merck Manual section referable to 
sinus arrhythmia, as discussed above).  Chronic 
cardiovascular disability was not evident during active 
service or indeed at any time thereafter.  Thus, as there is 
no current medical diagnosis of chronic cardiovascular 
disability, the claim must be denied as not currently well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (absent proof of a present 
disability there can be no valid claim); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

The Board is mindful of the veteran's contention that she has 
symptoms including tinnitus and irregular heart beat since 
service.  While the credibility of her contention is not 
challenged and her competence to testify with regard to 
observable symptoms such as ringing in the ears is noted, 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), she is simply not competent, as a layperson, to 
render a medical diagnosis of tinnitus or chronic 
cardiovascular disability, or to provide an etiological link 
between active service and any current symptomatology.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and she has not indicated 
the existence or availability of any medical evidence (not 
already of record) that would well ground her claims of 
service connection for chronic cardiovascular disability or 
tinnitus.  Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for bilateral hip bursitis is granted.

Service connection for migraine headaches is granted.

Service connection for right breast lumps and post-surgical 
scar is granted.

Service connection for chronic cardiovascular disability, 
claimed as irregular heart beat, is denied.

Service connection for tinnitus is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

